UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF PENNSYLVANIA

RICKY TEJADA,
Piaintiff, civiL AcTIoN No. 3:18-cv-01096
v. (JoNEs, J.)

(SAPORITO, M.J.)

sUPERINTENDENT DELBALso, y

 

Defendant.

MEMORANDUM

 

449

This is a fee-paid pro se prisoner civil rights action.`l`n“his c`omplaint¢.
the plaintiff, Ricky Tejada, has asserted excessive force, property
deprivation, and retaliation claims arising out of a May 31, 2016, incident.
He seeks an award of damages from more than one dozen individual
named defendants, plus the Pennsylvania Department of Corrections and
SCI Mahanoy, the prison Where he Was incarcerated at the time of the
incident. ln addition to his federal civil rights claims, brought under 42
U.S.C. § 1983, he has also asserted parallel state-law tort claims for
assault and battery. At the time of iiling, Tejada Was incarcerated at SCI
Retreat, a state prison located in Luzerne County, Pennsylvania.

The matter is noW before us on the plaintiffs motion the

appointment of a guardian ad litem to represent him in this action. (Doc.

14). ln his motion papers, signed and dated on October 11, 2018, the
plaintiff reported that he had been transferred from SCI Retreat to Erie
County Prison, Where he had been placed under “psychiatric Watch” or
“psychiatric suicide Watch” in the prison hospital for unarticulated
reasons. He further reported that he eventually Would be returned to SCI
Retreat, but until that time, his confinement at Erie County Prison under
“psychiatric Watch” precluded him from having access to a law library or
legal assistance. Moreover, he reported that he did not have access to his
records for this case, apparently because they Were still at SCI Retreat.
Finally, he reported that he Was being treated for an unspecified mental
illness, Which resulted in his being “unstable” or incapacitated He has
requested appointment of a guardian ad litem to represent him for so long
as he remained confined under “psychiatric Watch” at Erie County Prison.

Rule 17(0) of the Federal Rules of Civil Procedure provides, in
relevant part, that: “The Court must appoint a guardian ad litem-or issue
another appropriate order--to protect a minor or incompetent person Who
is unrepresented in an action.” Fed. R. Civ. P. 1'7(0). “While Rule 17(c) does
not provide a standard for determining competency, Rule 17(b) provides

that the capacity of a party to sue or be sued shall be determined by the

law of the party’s domicile.” Richards v. Duke Univ., 166 Fed. App’X 595,
598 (3d Cir. 2006) (per curiam); see also Fed. R. Civ. P. 17(b). Under
Pennsylvania laW, an “incapacitated person” is defined as “an adult Whose
ability to receive and evaluate information effectively and communicate
decisions in any Way is impaired to such a significant extent that the
person is partially or totally unable to manage financial resources or to
meet the essential requirements for physical health and safety.” Pa. R.
Civ. P. 2051; see also Powell v. Symons, 680 F.3d 301, 308 n.6 (3d Cir.
2012). “The purpose behind appointing a guardian is to protect the
interests of the incompetent person, not the defendants.” Richards, 166
Fed. App’X at 599. Appointment of a guardian ad litem is inappropriate
Where the purportedly incompetent party is “clearly able to protect her
interests in this litigation” and “understand the meaning and effect of the
legal proceedings [she] has instituted.” Id. (brackets in original) (quoting
another source).

Here, While Tejada has alleged that he is being or has been treated
for some unspecified mental illness, there is no opinion or other evidence
in the record from a medical or mental health professional demonstrating

that Tejada is being or has been treated for mental illness of the type that

Would render him legally incompetent, nor is there any evidence that he
has been adjudicated incompetent by any court. See Powell, 680 F.3d at
307; Monroe u. Bryan, 881 F. Supp. 2d 623, 628 (D. Del. 2012). Moreover,
in reviewing the plaintiffs pleadings and motion papers, it is clear that he
understands the nature of the action he has commenced, that he has
demonstrated adequate “ability to organize his points, make rational
arguments, and cite supporting legal authority,” and that his filings are
“coherent and logical.” Powell, 680 F.3d at 309; Monroe, 881 F. Supp. 2d at
628; see also Hartmann v. Carroll, 882 F. Supp. 2d 7 42, 746-47 (D. Del.
2012); Watkins v. Vaughn, No. CIV.A. 02-8823, 2003 WL 21233531, at *3
(E.D. Pa. May 29, 2003).

Accordingly, under these circumstances, we find the evidence
insufficient to conclude that the plaintiff is incompetent, and thus we Will
deny the motion without prejudice and decline to appoint a guardian ad
litem at this time.

lt is our understanding, both from returned mail and from publicly
available prison records, that Tejada has returned to SCI Retreat since the
filing of his motion. To the extent the plaintiffs request for appointment of

a guardian ad litem was based on his temporary lack of access to prison

law library facilities or to his personal legal materials, we will liberally
construe the motion also as a request for an extension of time to complete
service of original process upon the named defendants See Fed. R. Civ. P.
4(m); Fed. R. Civ. P. 6(b). See generally Mala U. Crown Bay Marina, Inc.,
704 F.3d 239, 244-46 (3d Cir. 2013) (discussing a court’s obligation to
liberally construe pro se pleadings and other submissions, particularly
when dealing with imprisoned pro se litigants). For good cause shown, this
request for an extension of time will be granted. The plaintiff shall serve
each of the named defendants with a copy of the summons and complaint
on or before February 28, 2019.1

An appropriate Order follows.

Dated: November 13 , 2018 254 F v l /6'
ClosE H F. sAP ITo, Ji{
United States Magistrate Judge

 

1 In the alternative, the plaintiff may obtain a waiver of service from
each of the defendants, as set forth in Rule 4(d) of the Federal Rules of
Civil Procedure.

